Exhibit 10.18

 

FORM OF INDEMNIFICATION AGREEMENT FOR DIRECTORS AND EXECUTIVE OFFICERS

 

THIS INDEMNIFICATION AGREEMENT is made and entered into as of this      day of
                    , 20     (this “Agreement”), by and between Semtech
Corporation, a Delaware corporation (the “Corporation,” which term shall include
any one or more of its subsidiaries where appropriate), and             
(“Indemnitee”).

 

WHEREAS, highly competent persons are becoming more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with indemnification against inordinate risks of claims and actions
against them arising out of their service to, and activities on behalf of, such
corporations;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its stockholders to
attract qualified people to act as officers and directors of the Corporation and
in connection therewith, it is reasonable, prudent and necessary for the
Corporation to contractually obligate itself to indemnify such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Corporation free from undue concern that they will not be so
indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and/or to undertake
additional service for or on behalf of the Corporation on the condition that
Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

Services by Indemnitee. Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Corporation for so long as Indemnitee is duly
elected or appointed or until such time as Indemnitee tenders his or her
resignation orally (which oral resignation is accepted by the Board) or in
writing or is removed as a director and/or officer.

 

General. The Corporation shall indemnify and hold harmless, and shall advance
Expenses (as hereinafter defined) to, Indemnitee as provided in this Agreement
and to the fullest extent permitted by law in effect on the date hereof and to
such greater extent as applicable law may hereafter from time to time permit.

 

Indemnification for Proceedings. Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3 if, wholly or partly by reason of his
or her Corporate Status (as hereinafter defined), Indemnitee is, or is
threatened to be made, a party to or otherwise becomes involved (as a witness or
otherwise) in any threatened, pending or completed Proceeding (as hereinafter
defined), including a Derivative Claim. Pursuant to this Section 3, Indemnitee
shall be indemnified and held harmless against all Expenses, liabilities and
losses (including without limitation, judgments, fines, ERISA excise taxes and
penalties, amounts paid and to be paid in settlement, interest, assessments or
other charges imposed thereon, and any federal, state, local and foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Section 3) actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, to the fullest extent permitted by law on the date hereof and to
such greater extent as applicable law may hereafter from time to time permit).
Notwithstanding the foregoing (i) except for a judicial proceeding pursuant to
Section 7 hereof and to the extent provided therein, the Corporation shall not
indemnify, or advance Expenses to, Indemnitee in connection with a Proceeding
(or part thereof) initiated by the Indemnitee unless such Proceeding (or part
thereof) was authorized by a majority vote of Disinterested Directors, and (ii)
the Corporation shall not indemnify, or advance Expenses to, Indemnitee on
account of any claim against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Corporation pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law.

 

Limitation in Derivative Claims. Notwithstanding the foregoing, with respect to
a Derivative Claim, to the extent required by applicable law, no indemnification
against Expenses, liabilities and losses shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be grossly
negligent or guilty of willful misconduct, unless and only to the extent that
the Court of Chancery of the State of

 

77



--------------------------------------------------------------------------------

Delaware or the court in which such proceeding shall have been brought shall
determine upon application that, despite the adjudication of liability against
Indemnitee, that in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses, liabilities and
losses which the Court of Chancery of the State of Delaware or such other court
shall deem proper.

 

Indemnification for Expenses, Liabilities and Losses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified and held harmless against all Expenses, liabilities and
losses (as well as against any federal, state, local and foreign taxes imposed
on Indemnitee as a result of the actual or deemed receipt of any payments under
this Section 5) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Corporation shall indemnify and hold harmless Indemnitee against all
Expenses, liabilities and losses (as well as against any federal, state, local
and foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Section 5) actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation of the foregoing, the termination of any claim, issue or matter in
such a Proceeding by dismissal or withdrawal with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

Advance of Expenses. The Corporation shall advance all Expenses incurred by or
on behalf of Indemnitee in connection with any Proceeding within twenty (20)
days after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce the right of advancement, to the extent
provided in Section 7(c) hereof. By execution of this Agreement, Indemnitee
hereby agrees to repay any Expenses advanced if, and to the extent, it shall
ultimately be determined, in accordance with this Agreement, that Indemnitee is
not entitled to be indemnified by the Corporation, including against such
Expenses.

 

Right of Indemnitee to Bring Suit.

 

If a claim for indemnification or advancement of Expenses is not paid in full by
the Corporation on or before its due date in accordance with the terms of this
Agreement, the Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, the Indemnitee shall be entitled to be paid also the
expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for Expenses incurred in
defending any proceeding in advance of its final disposition) that the
Indemnitee has not met the standards of conduct that make it permissible under
the DGCL for the Corporation to indemnify the Indemnitee for the amount claimed,
but the burden of proving such defense shall be on the Corporation. Neither the
failure of the Corporation (including the Board, independent counsel or the
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Indemnitee is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
DGCL, nor an actual determination by the Corporation (including the Board,
independent counsel or its stockholders) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.

 

The Corporation shall be precluded from asserting in any judicial proceeding
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court or before any such
arbitrator that the Corporation is bound by all the provisions of this
Agreement.

 

If Indemnitee, pursuant to this Section 7, seeks a judicial adjudication to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Corporation, and
shall be indemnified by the Corporation against, any and all expenses (of the
types described in the definition of Expenses in Section 12 of this Agreement)
actually and reasonably incurred by Indemnitee in such judicial adjudication,
but, prior to a Change in Control, only if Indemnitee prevails therein.

 

78



--------------------------------------------------------------------------------

Security. To the extent requested by the Indemnitee and approved by the Board,
the Corporation may at any time and from time to time provide security to the
Indemnitee for the Corporation’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to the Indemnitee, may not be revoked or released without the prior
written consent of Indemnitee.

 

Non-Exclusivity; Duration of Agreement; Insurance; Subrogation.

 

The rights to be indemnified and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Corporation’s
Certificate of Incorporation or Bylaws, any other agreement, a vote of
stockholders or a resolution of directors, or otherwise. This Agreement and
Indemnitee’s right to indemnification hereunder shall continue after the
Indemnitee has ceased to have his or her Corporate Status and shall inure to the
benefit of the Indemnitee’s heirs, executors, administrators and legal
representatives. This Agreement shall be binding upon the Corporation and its
successors and assigns. This Agreement supersedes all prior indemnification
agreements among the parties with respect to the subject matter hereof.

 

The Corporation shall use its commercially reasonable efforts to obtain an
insurance policy or policies providing insurance for the Corporation’s officers
and directors, for such periods and coverage limits as the Board may from time
to time determine, giving due consideration to the Corporation’s existing
resources and the state of market conditions for directors’ and officers’
insurance generally. If the Corporation maintains an insurance policy or
policies providing liability insurance for directors or officers of the
Corporation or fiduciaries of any other domestic or foreign corporation,
partnership, joint venture, limited liability company, trust, employee benefit
plan or other enterprise that such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with the terms thereof to the maximum extent of the coverage
available for any such director or officer under such policy or policies. The
Corporation shall not be obligated to indemnify Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, forfeitures, attorneys’ fees, ERISA excise taxes or penalties, and
amounts paid in settlement) that have been paid directly to such person through
directors’ and officers’ liability insurance.

 

If any payment is made under this Agreement, the Corporation shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers reasonably required and take all action reasonably
necessary, at the expense of the Corporation, to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights. To the extent that Indemnitee receives any payment
under this Agreement from (i) from any insurance policy, contract, agreement or
otherwise, and/or separately (ii) from the Corporation, Indemnitee shall, after
receiving payment to satisfy all rights of recovery that Indemnitee is due,
direct any additional payment that it shall receive to the Corporation or shall
reimburse the Corporation for that portion of any such payment to Indemnitee,
that when combined with all other payments received by Indemnitee, is greater
than the amount necessary to satisfy all of the rights of recovery of
Indemnitee.

 

Severability. If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision.

 

Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable for any reason,
the Corporation, in lieu of indemnifying Indemnitee, shall contribute to the
amount incurred by Indemnitee, whether for judgments, fines, penalties, excise
taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an indemnifiable event

 

79



--------------------------------------------------------------------------------

under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

Definitions. For purposes of this Agreement:

 

“Change in Control” means a change in control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item or any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended (the
“Act”), whether or not the Corporation is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Corporation representing twenty percent (20%)
or more of the combined voting power of the Corporation’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board in office immediately prior to such person attaining such percentage
interest; (ii) the Corporation is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter; or (iii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board.

 

“Corporate Status” describes the status of a person who is or was or has agreed
to become a director of the Corporation, or is or was an officer, employee,
agent or fiduciary of the Corporation, any of its wholly-owned subsidiaries, or
any other domestic or foreign corporation, partnership, joint venture, limited
liability company, trust, employee benefit plan or other enterprise that such
person is or was serving at the request of the Corporation.

 

“Derivative Claim” means a Proceeding by or in the right of the Corporation to
procure a judgment in its favor.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Expenses” shall include all reasonable attorneys’ fees and reasonable expenses,
retainers, court costs, transcript costs, fees and expenses of experts and
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the type customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, being a witness in or investigating
a Proceeding.

 

“Proceeding” includes any threatened or actual action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing
and any other proceeding (including any appeals from any of the foregoing)
whether civil, criminal, administrative or investigative, except one initiated
by Indemnitee pursuant to Section 7 of this Agreement to enforce Indemnitee’s
rights under this Agreement.

 

Limitation of Certain Actions and Release of Certain Claims. After (i) a Change
in Control or (ii) after the Indemnitee’s service with the Corporation
terminates or is terminated for any reason other than cause (which, if the
Indemnitee is an outside director of the Corporation shall mean removal from the
Board for cause), then in either of such cases, no Proceeding shall be brought
and no cause of action shall be asserted (in either case, other than one for
fraud or willful misconduct) by or on behalf of the Corporation or any
subsidiary against the Indemnitee, the Indemnitee’s spouse, heirs, estate,
executors or administrators after the expiration of one year from

 

80



--------------------------------------------------------------------------------

the date of the Change of Control or two years after such termination of
service, as the case may be; provided, however, that in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year (in the case of the Change in Control) or two years (in
the case of such termination of service) from the date a responsible officer of
the Corporation or any subsidiary of the Corporation discovers such facts. Any
claim or cause of action (in either case, other than one for fraud or willful
misconduct) of the Corporation or any subsidiary of the Corporation, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of an action within
such applicable period. This Section 13 shall not apply to any cause of action
that has accrued as of the date hereof and of which the Indemnitee is aware on
the date hereof, but as to which the Corporation has no actual knowledge apart
from the Indemnitee’s knowledge.

 

Headings. The headings of the sections of this Agreement are inserted for
convenience of reference only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

Notices.

 

Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter that may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that the failure to give any such notice shall not disqualify the Indemnitee
from indemnification hereunder, except and solely to the extent that the
Corporation is materially prejudiced by such failure to give notice.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) if delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, at the time of delivery, or (ii) if mailed by certified mail
(return receipt requested) with postage prepaid, on the third business day after
the date on which it is so mailed, and addressed, in the case of the
Corporation, to the Corporation’s principal business address and in the case of
the Indemnitee, to the Indemnitee’s last known business or residence address, or
to such other address as may have been furnished by like notice to Indemnitee by
the Corporation or to the Corporation by Indemnitee, as the case may be.

 

Governing Law; Consent to Jurisdiction. The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed in such
state without giving effect to the principles of conflicts of laws. The Company
and the Indemnitee each hereby irrevocably consent to the jurisdiction of the
courts of the State of Delaware for all purposes in connection with any action
or proceeding arising out of, or with respect to the interpretation of, this
Agreement.

 

[Signature Page Follows]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above set forth.

 

SEMTECH CORPORATION,

a Delaware Corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

       

An Authorized Officer

INDEMNITEE:

 

--------------------------------------------------------------------------------

Name:

 

82